NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                            Submitted November 21, 2019*
                             Decided November 25, 2019

                                        Before

                      DIANE P. WOOD, Chief Judge

                      FRANK H. EASTERBROOK, Circuit Judge

                      DANIEL A. MANION, Circuit Judge

No. 19‐1571

RAFEAL D. NEWSON,                              Appeal from the United States District
    Plaintiff‐Appellant,                       Court for the Eastern District of Wisconsin.

      v.                                       No. 19‐C‐219

SUPERIOR COURT OF PIMA COUNTY                  William C. Griesbach,
and MILWAUKEE COUNTY CIRCUIT                   Judge.
COURT,
     Defendants‐Appellees.

                                      ORDER

         Rafeal Newson was convicted of first‐degree intentional homicide and sentenced
to life in prison after he was extradited from Arizona, where he was incarcerated, to
Wisconsin pursuant to a detainer. Almost twenty years after his conviction, he sued the

      *  The defendants were not served with process and are not participating in this
appeal. We have agreed to decide the case without oral argument because the brief and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19‐1571                                                                             Page 2

Superior Court of Pima County, Arizona and the Milwaukee County Circuit Court for
violating the Interstate Agreement on Detainers Act, 18 U.S.C. app. 2, § 2, during his
extradition. At screening, the district court ruled that it lacked subject‐matter
jurisdiction over the case, which Newson framed as a breach‐of‐contract suit, because
the parties were not completely diverse. See 18 U.S.C. § 1332(a). Because Newson’s
complaint fails to state a valid claim for relief, and any attempt at amendment would be
futile, we affirm the district court’s dismissal.

       In his complaint, Newson claims that the defendants violated the Detainer Act
when an Arizona judge allowed him to be extradited to Wisconsin in 2000 based on an
allegedly incomplete extradition packet. According to Newson, the 1996 criminal
complaint on which the extradition was based had never been filed or approved by a
judge. He seeks $32 million in compensatory and punitive damages for his loss of
liberty. He also alleges that he was “kidnapped” from Arizona and is now being “held
in slavery,” and he asks the district court to order the State of Wisconsin to dismiss the
criminal complaint on which he was convicted.

       The district court dismissed Newson’s case at screening, see 28 U.S.C. § 1915A(b),
for lack of subject‐matter jurisdiction. Taking Newson’s breach‐of‐contract theory at
face value, the court concluded that Newson’s complaint did not present a federal
question and that diversity jurisdiction was lacking because Newson and the
Milwaukee County Circuit Court were both citizens of Wisconsin. The court then
denied Newson’s two motions for reconsideration, determining that he failed to state a
claim and that any attempt at amending the complaint would be futile.

        On appeal, Newson continues to insist that the defendants breached a contract
with him and contends that the district court should have either dismissed the
Milwaukee County Circuit Court under Federal Rule of Civil Procedure 21 or allowed
him to amend the complaint to cure the lack of complete diversity. Newson is correct
that a court can cure jurisdictional defects by dismissing non‐essential parties, see Hurley
v. Motor Coach Industries, 222 F.3d 377, 380 (7th Cir. 2000); FED. R. CIV. P. 21, and that
litigants in this circuit are ordinarily given the chance to amend their pleadings once as
a matter of course. See Luevano v. Wal‐Mart Stores, Inc., 722 F.3d 1014, 1022 (7th Cir.
2013). But dismissal may still be appropriate if “it is certain from the face of the
complaint that any amendment would be futile or otherwise unwarranted.” O’Boyle v.
Real Time Resolutions, Inc., 910 F.3d 338, 347 (7th Cir. 2018). That is true here.

        In reviewing federal complaints, courts must analyze a plaintiff’s claims, not his
legal theories. See Norfleet v. Walker, 684 F.3d 688, 690 (7th Cir. 2012). To state a claim, a
No. 19‐1571                                                                           Page 3

plaintiff need only narrate his claim with sufficient clarity to put the defendants on
notice of its basis; he need not present legal theories at all. See Chapman v. Yellow Cab
Coop., 875 F.3d 846, 848 (7th Cir. 2017). Instead of simply adopting Newson’s breach‐of‐
contract theory, then, the district court should have considered whether his allegations
of an illegal extradition could plausibly entitle him to relief under any theory.

        Newson’s suit alleges that he was extradited to Wisconsin in violation of the
Detainer Act. A suit to enforce the violation of a federal law by state actors is one under
42 U.S.C. § 1983, and the Supreme Court has held that a prisoner can state a claim under
that statute for violations of the Detainer Act. Cuyler v. Adams, 449 U.S. 433, 449 (1981).
(There are also direct remedies under the Act, but those are not relevant here.) The
district court was therefore incorrect to state in its order on reconsideration that
Newson’s complaint “raised no constitutional questions or questions of federal law.”

       Nevertheless, we agree that dismissal of the complaint was proper. Leaving aside
the problem of seeking damages from an entity of the state, which is not a “person”
under § 1983, see Will v. Mich. Depʹt of State Police, 491 U.S. 58, 71 (1989), or from state
judges over performance of their judicial functions, see Stump v. Sparkman, 435 U.S. 349,
359–60 (1978), Newson cannot state a claim under § 1983 for the wrong he alleges—one
that took place decades ago. His request for damages for “illegal extradition” and
incarceration is blocked by Heck v. Humphrey, 512 U.S. 477 (1994). Unless his Wisconsin
conviction or sentence has been invalidated, his claim necessarily impugns their
validity. Id. at 487; Knowlin v. Thompson, 207 F.3d 907, 909 (7th Cir. 2000).

       A dismissal under Heck is without prejudice and does not prevent Newson from
seeking relief that is not inconsistent with the validity of his conviction. See Polzin v.
Gage, 636 F.3d 834, 839 (7th Cir. 2011). For example, if Newson seeks release from
prison, he must proceed under 28 U.S.C. § 2254, naming his custodian as the
respondent. We express no opinion, however, on whether the violation of the Detainer
Act of which Newson complains (extradition on the basis of an allegedly incomplete
extradition package) could lend itself to collateral review. See Reed v. Clark, 984 F.2d 209,
212 (7th Cir. 1993).

        We assess Newson with one “strike” for filing his complaint and a second for
pursuing this appeal. See 28 U.S.C. § 1915(g); Flynn v. Thatcher, 819 F.3d 990, 992
(7th Cir. 2016). Although he did not proceed in forma pauperis in the district court or in
this court (where he paid the filing fee after the appeal was certified to not be in good
faith), he is a “prisoner” within the meaning of § 1915(h) and therefore can incur strikes
to deter groundless litigation in the future. The judgment is AFFIRMED.